DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-23, 26-27, and 29-30 have been considered but are moot because the new ground of rejection over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 in view of Tsai US 2015/0074949 and in view of Whelan US 2014/0005722 and in view of McClintock et al. US 2014/0220852 and Gadams 2016/0157591.
McClintock et al. teaches device for attaching a pacifier to a toy (paragraph 0006), the device including a strap 38 and coupling member 16 made of flexible, elastic materials (paragraph 0081), a coupling mechanism including a locking projection protruding transversely from the strap and through an opening, the locking projection being configured to engage with the through opening and the locking projection including a locking end portion having a greater span than a diameter of the through opening in width and length directions of the locking end portion (figures 47-57, discloses a variety of shapes including a locking projection being engaged with an opening, for example, opening 1232 engages with connecting arm and retaining head 1236; Examiner further notes that the arms, heads, and openings may be formed in a number of different shapes, paragraph 0103).  McClintock et al. further discloses more than two wings may be provided if desired for attachment (paragraph 0090), but fails to explicitly disclose each tab individually having a T-shape or a transverse protrusion.  Additionally, the present specification discloses the tabs each having a T-shape or transverse protrusion, but additionally that the shape of the first and second tab members may be any other suitable shape that allows for the first tab and second tab to secure the strap to the toy (paragraph 0041).  Therefore, it would have been an obvious matter of design choice to modify the Seiz, to have tabs each having a T-shape or protrusion, since applicant has not disclosed that having each tab being a T-shape or protrusion solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality that each of the tabs must form a T-shape or transverse protrusion, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  McClintock does not explicitly disclose the locking end portion having a decreasing thickness from a center to an outer periphery of the locking end portion.
Gadams teaches a device having a locking end portion having a decreasing thickness from a center to an outer periphery of the locking end portion (figures 2, 4; locking end portion or protrusion has a round or dome shape, forming a greater thickness at the center, and decreasing as you move radially outward toward the periphery). 
Applicant further argues that Whelan does not teach the positioning of the coupling elements are away from a free end, or positioning the coupling element away from the free end of the strap so that it is centrally located or closer to the midpoint between two coupling elements of the coupling mechanism.  Examiner notes that being positioned away from the free end may be interpreted to be anywhere that is not at the free end, including a centrally or offset position from the distal most end of the strap.  Additionally, the distance between the locking button projection and through hole may be adjusted to vary the size of the loop as necessary or desired (Whelan, paragraph 0023).  Therefore, by adjusting the distance of the locking projection and the through hole, the midpoint between the locking projection and through opening will also be changed.  For example, if the distance d1 (Whelan, figure 3) is shortened, it will provide a smaller loop, and in turn, a shorter distance from the projection to the opening, and therefore a shorter distance between the projection to the midpoint. Additionally, a pacifier tether kit may allow for a user to create a custom pacifier tether with the dimensions, including the length or width of the attachment unit as desired that is most suitable for the particular child (Whelan, paragraph 0032, figure 5).   Therefore, it would be obvious to one having ordinary skill in the art to adjust the distance for the locking projection and hole, to provide the desired loop size for holding larger or smaller items (Whelan, paragraph 0023) and configured with a majority portion of each the first and second strap portions overlapping with one another, and therefore, may be configured as claimed.  Additionally, the present specification discloses that the locking protrusion or through hole may be formed in a central area of the first strap portion, at a position closer to the first strap end, or at a position closer to the hinge portion (Whelan, paragraphs 33, 35).  Applicant has not disclosed that having the locking protrusion closer to hinge or midpoint solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the coupling mechanism should be positioned centrally or closer to the hinge on the strap, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).   




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 26, 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 in view of Tsai US 2015/0074949 and in view of Whelan US 2014/0005722 and in view of McClintock et al. US 2014/0220852 and Gadams 2016/0157591.
Regarding claims 1, 7, 17, 18, 23 and 29, Seiz discloses a pacifier attachment device and assembly for releasably attaching a pacifier to a plush toy 10 (figure 1), the pacifier attachment device comprising: an integrally-formed substrate 30, wherein the integrally-formed substrate includes a strap having first and second opposing surfaces (figure 3B) and having a first strap portion and a second strap portion, respective first ends of the first strap portion and the second strap portion being directly coupled to one another so as to form a bendable hinge (see shaded portion in annotated figure 3B below), and a coupling mechanism 32, 34 for releasably coupling the first strap portion with the second strap portion (paragraph 0027), the coupling mechanism includes a first and second coupling portion including a locking projection protruding transversely from the first surface of the first strap and a through opening extending between the first and second opposing surfaces of the second strap portion, the locking projection being configured to engage with the through opening (Seitz discloses a variety of coupling mechanism including snap connectors, buttons or Velcro, paragraph 0027, buttons would comprise a disk, or projection, and a slit or through hole to fasten the button) and wherein the free end of one of the first strap portion and the second strap portion is configured to be securely and non-releasably attached to the plush toy 10 (portion 12a of stuffed animal 10, paragraph 0027) and the free end of the other one of the first strap portion and the second strap portion is configured to pass through an opening in the pacifier and to releasably attach the pacifier to the plush toy by releasably coupling the first and second strap portions using the coupling mechanism (through opening 22a of pacifier 20, paragraph 0028), the bendable hinge including the midpoint (shaded hinge portion as shown below in annotated figure 3B), and the locking projection 32 and the corresponding coupling mechanism 34 being equidistant from the bendable hinge (annotated figure 3B below), a pacifier 20 comprising a connector or ring 22 with a through aperture 22a, a pacifier base and a pacifier nipple 28, wherein the connector is coupled to a first surface of the pacifier base 26 and the pacifier nipple 28 extends from a second surface of die pacifier base opposing the first surface (figure 3D); and a pacifier attachment device securely coupled with the toy (figure 3E), wherein the plush toy is releasably coupled with the pacifier using the pacifier attachment device by passing the strap of the pacifier attachment device through the aperture in the connector of the pacifier and inserting the connecting member through the opening of the pacifier attachment to as to releasably retain the strap (figure 3B) and releasably coupling the first portion of the strap with the second portion of the strap (figure 2), the first strap portion has a first length between the free end of the first strap portion and the midpoint and the second strap portion has a second length between the free end of the second strap portion and the midpoint (annotated figure 3B, unshaded portion of straps 30) and wherein the first and second strap portions are coupled with one another (with hinge or variety of coupling mechanism including snap connectors, buttons or Velcro, paragraph 0027 , figure 3B) and disposed on the first and second coupling portions are substantially equal distances from the hinge (figure 3B), wherein the first strap portion has a first length between the free end and the first strap portion, and the midpoint and the second strap portion has a second length between the free end of the second strap portion and the midpoint and wherein when the straps are coupled, a majority portion of each of the first and second strap lengths or portions overlap with one another (figure 3B). 


    PNG
    media_image1.png
    237
    265
    media_image1.png
    Greyscale

Seiz does not disclose the substrate being formed from a flexible and elastic polymer material, or the coupling mechanism being integrally formed as a single piece with the strap from the flexible and elastic polymer material, the locking projection including a locking end portion having a greater span than a diameter of the through opening in width and length directions of the locking end portion and the locking end portion having a decreasing thickness from a center to an outer periphery of the locking end portion, wherein a locking projection is positioned away from a free end of the first strap portion in a direction of the bendable hinge so that the locking projection is (a) centrally positioned between a free end of the first strap portion and a midpoint between the locking projection and the through opening, and (b) positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, or the through opening is positioned away from a free end of the second strap portion in a direction of the bendable hinge so that the through openings is one of (c) centrally positioned between a free end of the first strap portion and a midpoint between the locking projection and the through opening, and (d) positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion.
Dubrawski teaches a device for holding a pacifier, comprising a substrate formed from a flexible and elastic polymer material, the flexible and elastic polymer material includes one or more of silicone, plastic, resin and rubber (paragraph 0007), and coupling being integrally formed as a single piece with the strap from the flexible and elastic polymer material (figure 1, paragraph 0007, coupling post 7 and opening 8 are integrally formed with the strap), to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device (paragraphs 9-11).
Tsai teaches attaching a coupling strap to a device (figure 1), the coupling mechanism including a locking projection which is positioned away from a free end of the first strap portion in a direction of the bendable hinge (see annotated figure 1 below).  

    PNG
    media_image2.png
    320
    693
    media_image2.png
    Greyscale

Tsai fails to disclose a through opening being positioned away  from a free end of the second strap portion in a direction of the bendable hinge so that the through openings is one of (c) centrally positioned between a free end of the first strap portion and a midpoint between the locking projection and the through opening, and (d) positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion.
Whelan teaches a pacifier attachment device including a strap having a first and second surface (31a and 31b, figure 3) having first and second strap portions (for example, see annotated figure 2 below), respective first ends of the first strap portion and the second strap portions being directly coupled to one another so as to form a bendable hinge (bends to form loop 21, for example, figure 2), and a coupling mechanism for releasably coupling the first strap portion with the second strap portion, the coupling mechanism including a locking projection protruding transversely from a first surface and a through opening (paragraph 0024, attachment mechanisms may include hook and loops, figure 2, or be snaps or buttons, or other elements, figure 3; by definition, a button is “a small disk, knob, or the like for sewing or otherwise attaching to an article, as of clothing, serving as a fastening when passed through a buttonhole or loop” – dictionary.com), the locking projection and through opening (button and button hole) configured to be one of centrally positioned between a free end of the first strap and a midpoint between the locking projection and the through opening, and positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, the bendable hinge including the midpoint, and the locking projection and the through opening being equidistant from the bendable hinge. 
Examiner notes that the distance between the locking button projection and through hole may be adjusted to vary the size of the loop as necessary or desired (paragraph 0023).  Therefore, by adjusting the distance of the locking projection and the through hole, the midpoint between the locking projection and through opening will also be changed.  For example, if the distance d1 (figure 3) is shortened, it will provide a smaller loop, and in turn, a shorter distance from the projection to the opening, and therefore a shorter distance between the projection to the midpoint. Additionally, a pacifier tether kit may allow for a user to create a custom pacifier tether with the dimensions, including the length or width of the attachment unit as desired that is most suitable for the particular child (paragraph 0032, figure 5).   
It would be obvious to one having ordinary skill in the art to adjust the distance for the locking projection and hole, to provide the desired loop size for holding larger or smaller items (paragraph 0023) and configured with a majority portion of each the first and second strap portions overlapping with one another, and therefore, may be configured as claimed.  Additionally, the present specification discloses that the locking protrusion or through hole may be formed in a central area of the first strap portion, at a position closer to the first strap end, or at a position closer to the hinge portion (paragraphs 33, 35).  Applicant has not disclosed that having the locking protrusion closer to hinge or midpoint solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the coupling mechanism should be positioned centrally or closer to the hinge on the strap, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).   

    PNG
    media_image3.png
    774
    285
    media_image3.png
    Greyscale

Examiner notes that Tsai and Whelan contain a device which differed from the prior art due to the positioning of the through opening relative to the strap hinge.  However, KSR rationales that may support a conclusion of obviousness include: a “Simple Substitution of One Known Element for Another To Obtain Predictable Results.”  Whelan discloses adjusting the position of the straps connection to adjust the size of the loop to accommodate larger and smaller objects.  By substituting various positions of the locking component as configured with the connecting strap (for example, closer to or farther from the hinge), the adjustment of the strap and locking components would have provided predictable results, such as providing a smaller loop to connect smaller items, or a larger loop for connecting larger items.
McClintock et al. teaches device for attaching a pacifier to a toy (paragraph 0006), the device including a strap 38 and coupling member 16 made of flexible, elastic materials (paragraph 0081), a coupling mechanism including a locking projection protruding transversely from the strap and through an opening, the locking projection being configured to engage with the through opening and the locking projection including a locking end portion having a greater span than a diameter of the through opening in width and length directions of the locking end portion (figures 47-57, discloses a variety of shapes including a locking projection being engaged with an opening, for example, opening 1232 engages with connecting arm and retaining head 1236; Examiner further notes that the arms, heads, and openings may be formed in a number of different shapes, paragraph 0103), first and second retaining tabs extending from opposing side edges and provided adjacent a free end of the strap portions, the retaining tabs being adapted to be inserted into a toy and be retained within the toy when the pacifier device is securely coupled, the first and second retaining tables forming a T-shape for securely coupling the pacifier with the toy (figures 23-26, with wings 156 within toy head 126, paragraph 0092).  McClintock et al. further discloses more than two wings may be provided if desired for attachment (paragraph 0090), but fails to explicitly disclose each tab individually having a T-shape or a transverse protrusion.  Additionally, the present specification discloses the tabs each having a T-shape or transverse protrusion, but additionally that the shape of the first and second tab members may be any other suitable shape that allows for the first tab and second tab to secure the strap to the toy (paragraph 0041).  Therefore, it would have been an obvious matter of design choice to modify the Siez, to have tabs each having a T-shape or protrusion, since applicant has not disclosed that having each tab being a T-shape or protrusion solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality that each of the tabs must form a T-shape or transverse protrusion, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  McClintock does not explicitly disclose the locking end portion having a decreasing thickness from a center to an outer periphery of the locking end portion.
Gadams teaches a similar fastening device for attaching items to clothing, including a strap 20 having first and second opposing surfaces and having a first strap portion and a second strap portion separated by a hinge (figure 4, hinge 17), a coupling mechanism includes a locking projection 14 protruding transversely from the first surface of the first strap portion (figure 2), the locking end portion having a engaging with an opening 13 of the locking end portion (paragraph 0017, figure 1), the locking end portion having a decreasing thickness from a center to an outer periphery of the locking end portion (figures 2, 4; locking end portion or protrusion has a round or dome shape, forming a greater thickness at the center, and decreasing as you move radially outward toward the periphery). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz with a strap and coupling mechanism being integral of a flexible, elastomeric material, as taught by Dubrawski, to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device.  It would have been obvious to one having ordinary kill in the art before the effective filing date of the invention to modify Seiz and a coupling mechanism and positioning of the locking projection to be one of centrally positioned between a free end of the first strap and a midpoint between the locking projection and the through opening, and positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, as taught by Tsai and Whelan, to substitute or adjust the positioning of the distance for the locking projection and hole, to provide the desired loop size positioning for holding larger or smaller items (Whelan, paragraph 0023), and a locking end portion having which has a greater span than the opening, as taught by McClintock et al., and with a dome shape or decreasing thickness from a center to an outer periphery of the locking end, as taught by Gadams, as it would have been known to substitute a button with a locking post having a dome shape locking end portion through the smaller opening to secure the strap portions together.

Regarding claim 3, 4, 8, 11, 14, 15, 19, 20 and 21, Seiz discloses a pacifier attachment device and assembly for releasably attaching a pacifier to a plush toy 10 (figure 1), the pacifier attachment device comprising: an integrally-formed substrate 30, wherein the integrally-formed substrate includes a strap having first and second opposing surfaces (figure 3B) and having a first strap portion and a second strap portion separated by a hinge portion (see shaded portion in annotated figure 3B above), and a post member extending transversely from the first surface of the strap portion (can consider the snap or button extending from surface, figure 3B, paragraph 0027), a through opening provided in the second strap portion extending between the first and second opposing surfaces of the second strap portion (the button will engage with some type of opening or slit on the opposing strap surface in order to attach the strap portions, post and opening elements 32, 34 shown on opposing strap surfaces, figure 3B), the post member having a greater span than the size of the through opening (by definition a button is “a small disk, knob, or the like for sewing or otherwise attaching to an article, as of clothing, serving as a fastening when passed through a buttonhole or loop” – dictionary.com), the post member and the through opening are disposed on their respective first and second strap portions at substantially equal distances from the hinge (annotated figure 3B above), the post member being adapted to be inserted into the through opening so as to releasably retain the second strap portion between the first strap portion and the post member (connecting elements 32 and 34 may comprise a button which is passed through the opening or buttonhole to releasably attach), wherein the free end of one of the first strap portion and the second strap portion is configured to be securely and non-releasably attached to the plush toy (portion 12a of stuffed animal 10, paragraph 0027) and the free end of the other one of the first strap portion and the second strap portion is configured to pass through an opening in the pacifier and to releasably attach the pacifier to the plush toy by releasably coupling the post member through the opening (strap portion passed through opening 22a of pacifier 20 and then the post member may be fastened together, paragraph 0028), a pacifier 20 comprising a connector or ring 22 with a through aperture 22a, a pacifier base and a pacifier nipple 28, wherein the connector is coupled to a first surface of the pacifier base 26 and the pacifier nipple 28 extends from a second surface of die pacifier base opposing the first surface (figure 3D); and a pacifier attachment device securely coupled with the toy (figure 3E), wherein the plush toy is releasably coupled with the pacifier using the pacifier attachment device by passing the strap of the pacifier attachment device through the aperture in the connector of the pacifier and inserting the connecting member through the opening of the pacifier attachment to as to releasably retain the strap (figure 3B) portion between the first strap portion and the post member (figure 2), wherein the first and second strap portions are coupled with one another (with hinge or variety of coupling mechanism including snap connectors, buttons or Velcro, paragraph 0027 , figure 3B), wherein a majority portion of each of the first and second strap portions overlap with one another (figure 3B). 
Seiz does not disclose the substrate being formed from a flexible and elastic polymer material, or the post member being integrally formed as a single piece with the strap from the flexible and elastic polymer material, wherein the post member includes a locking end portion having a greater span than the remaining portion of the post member, the locking end portion having a greater span than a diameter of the through opening in width and length directions of the locking end portion and the locking end portion having a decreasing thickness from a center to an outer periphery of the locking end portion, the post member is positioned away from a free end of the first strap portion in a direction of the hinge portion so that the post member being one of (a) centrally positioned between a free end of the first strap portion and a midpoint between the locking projection and the through opening, and (b) positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, the through opening being positioned away from a free end of the second strap portion in a direction of the hinge portion so that the through opening is one of (c) centrally positioned between the free end of the second strap portion and the midpoint, and (d) positioned closer to the midpoint than to the free end of the second strap portion, the post member includes a locking end portion, the post member including a locking end portion having a greater span than the remaining portion of the post member, the locking end portion is dome shaped, or the hinge having a first thickness and the first and second strap portions having a second thickness greater than the first thickness.
Dubrawski teaches a device for holding a pacifier, comprising a substrate formed from a flexible and elastic polymer material, the flexible and elastic polymer material includes one or more of silicone, plastic, resin and rubber (paragraph 0007), and coupling being integrally formed as a single piece with the strap from the flexible and elastic polymer material (figure 1, paragraph 0007, coupling post 7 and opening 8 are integrally formed with the strap), to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device (paragraphs 9-11).
Tsai teaches attaching a coupling strap to a device (figure 1), the coupling mechanism including a projection or post member which is positioned away from a free end of the first strap portion in a direction of the bendable hinge (see annotated figure 1 below).  

    PNG
    media_image4.png
    320
    693
    media_image4.png
    Greyscale

Tsai fails to disclose a through opening being positioned away from a free end of the second strap portion in a direction of the bendable hinge so that the through openings is one of (c) centrally positioned between a free end of the first strap portion and a midpoint between the locking projection and the through opening, and (d) positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion.
Whelan teaches a pacifier attachment device including a strap having a first and second surface (31a and 31b, figure 3) having first and second strap portions (for example, see annotated figure 2 below), respective first ends of the first strap portion and the second strap portions being directly coupled to one another so as to form a bendable hinge (bends to form loop 21, for example, figure 2), and a coupling mechanism for releasably coupling the first strap portion with the second strap portion, the coupling mechanism including a locking projection protruding transversely from a first surface and a through opening (paragraph 0024, attachment mechanisms may include hook and loops, figure 2, or be snaps or buttons, or other elements, figure 3; buttons would comprise a disk, or projection, and a slit or through hole to fasten the button), the locking projection configured to be one of centrally positioned between a free end of the first strap and a midpoint between the locking projection and the through opening, and positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, the bendable hinge including the midpoint, and the locking projection and the through opening being equidistant from the bendable hinge. Examiner notes that the distance between the locking button projection and through hole may be adjusted to vary the size of the loop as necessary or desired (paragraph 0023).  Therefore, by adjusting the distance of the locking projection and the through hole, the midpoint between the locking projection and through opening will also be changed.  For example, if the distance d1 (figure 3) is shortened, it will provide a smaller loop, and in turn, a shorter distance from the projection to the opening, and therefore a shorter distance between the projection to the midpoint. Additionally, a pacifier tether kit may allow for a user to create a custom pacifier tether with the dimensions, including the length or width of the attachment unit as desired that is most suitable for the particular child (paragraph 0032, figure 5).  It would be obvious to one having ordinary skill in the art to adjust the distance for the locking projection and hole, to provide the desired loop size for holding larger or smaller items (paragraph 0023) and configured with a majority portion of each the first and second strap portions overlapping with one another, and therefore, may be configured as claimed.  Additionally, the present specification discloses that the locking protrusion or through hole may be formed in a central area of the first strap portion, at a position closer to the first strap end, or at a position closer to the hinge portion (paragraphs 33, 35).  Applicant has not disclosed that having the locking protrusion closer to hinge or midpoint solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality that the coupling mechanism should be positioned centrally or closer to the hinge on the strap, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Examiner notes that Tsai and Whelan contain a device which differed from the prior art due to the positioning of the through opening relative to the strap hinge.  However, KSR rationales that may support a conclusion of obviousness include: a “Simple Substitution of One Known Element for Another To Obtain Predictable Results.”  Whelan discloses adjusting the position of the straps connection to adjust the size of the loop to accommodate larger and smaller objects.  By substituting various positions of the post member as configured with the connecting strap (for example, closer to or farther from the hinge), the adjustment of the strap and locking components would have provided predictable results, such as providing a smaller loop to connect smaller items, or a larger loop for connecting larger items.
McClintock et al. teaches device for attaching a pacifier to a toy (paragraph 0006), the device including a strap 38 and coupling member 16 made of flexible, elastic materials (paragraph 0081), a coupling mechanism including a locking projection protruding transversely from the strap and through an opening, the locking projection being configured to engage with the through opening and the locking projection including a locking end portion having a greater span than a diameter of the through opening in width and length directions of the locking end portion (figures 47-57, discloses a variety of shapes including a locking projection being engaged with an opening, for example, opening 1232 engages with connecting arm and retaining head 1236; Examiner further notes that the arms, heads, and openings may be formed in a number of different shapes, paragraph 0103), first and second retaining tabs extending from opposing side edges and provided adjacent a free end of the strap portions, the retaining tabs being adapted to be inserted into a toy and be retained within the toy when the pacifier device is securely coupled, the first and second retaining tables forming a T-shape for securely coupling the pacifier with the toy (figures 23-26, with wings 156 within toy head 126, paragraph 0092).  McClintock et al. further discloses more than two wings may be provided if desired for attachment (paragraph 0090), but fails to explicitly disclose each tab individually having a T-shape or a transverse protrusion.  Additionally, the present specification discloses the tabs each having a T-shape or transverse protrusion, but additionally that the shape of the first and second tab members may be any other suitable shape that allows for the first tab and second tab to secure the strap to the toy (paragraph 0041).  Therefore, it would have been an obvious matter of design choice to modify the Siez, to have tabs each having a T-shape or protrusion, since applicant has not disclosed that having each tab being a T-shape or protrusion solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality that each of the tabs must form a T-shape or transverse protrusion, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Gadams teaches a fastening device for attaching items to clothing, including a strap 20 having first and second opposing surfaces and having a first strap portion and a second strap portion separated by a hinge (figure 4, hinge 17), the hinge is a living hinge having a first thickness, the first and second strap portions having a second thickness greater than the first thickness (figure 1, hinge has a reduced thickness to provide a folding point 17, paragraph 0016) and a coupling mechanism for releasably coupling the first and second strap portion (figures 2, 4), the coupling mechanism includes a locking projection 14 protruding transversely from the first surface of the first strap portion (figure 2), the locking projection comprises a post member 15 (figure 4) including a locking end portion, the end portion being dome shaped (14, figure 4), the locking end portion having a greater span than the rest of the post member (figure 2, paragraph 0019) and a greater span than the size of a through opening 13, the through opening 13 extending between the first and second opposing surfaces of the second strap portion (figure 1), the locking projection being configured to engage with the through opening (figure 4), the post member is adapted to be inserted into the through opening so as to releasably retain the strap portion between the first strap portion and the locking end portion of the post member (figure 4, paragraph 0019), the locking end portion having a decreasing thickness from a center to an outer periphery of the locking end portion (figures 2, 4; locking end portion or protrusion has a round or dome shape, forming a greater thickness at the center, and decreasing as you move radially outward toward the periphery). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz with a strap and coupling mechanism being integral of a flexible, elastomeric material, as taught by Dubrawski, to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz a coupling mechanism and positioning of the locking projection to be one of centrally positioned between a free end of the first strap and a midpoint between the locking projection and the through opening, and positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, as taught by Tsai and Whelan, to adjust the distance for the locking projection and hole to provide the desired loop size positioning for holding larger or smaller items.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz with a living hinge with a first thickness and a second greater thickness, as taught by Gadams, to provide a bendable folding point in the strap, and a locking projection or post member including a dome shaped locking end portion, as also taught by Gadams, and a locking end portion having which has a greater span than the opening, as taught by McClintock et al., as it would have been known to substitute a button with a locking post having a dome shape locking end portion through a smaller opening to secure the strap portions together.
Regarding claim 9, Seiz discloses a toy assembly adapted to be releasably coupled to a pacifier, said toy assembly including: a three-dimensional plush toy 10; and the pacifier attachment in accordance with claim 1, securely coupled with the plush toy (figure 2).
Regarding claim 16, Seiz discloses a toy assembly adapted to be releasably coupled to a pacifier, said toy assembly including: a three-dimensional plush toy 10; and the pacifier attachment in accordance with claim 1, securely coupled with the plush toy (figure 2).
Regarding claim 22 and 30, Seiz discloses a device wherein the pacifier attachment device is configured to allow rotational movement of the pacifier relative to the pacifier attachment device in at least two planes without releasing the coupling between the first and second strap portions (pacifier attachment device strap is passed through a connector 22 and will be capable of moving in a plurality of planes relative to the pacifier as they are slidably attached), and the strap having a width and a thickness  such that when a pacifier is attached, the strap may be configured to limit rotation along the longitudinal axis of the strap (by adjusting the size of the loop, may at least partially limit rotation if the loop does not provide extra space). 
Regarding claim 27, Seiz discloses a device essentially as claimed as discussed above having a strap portion being attached to the plush toy (figure 3A), the first strap portions has a greater length than the other of the first and second strap portions (Tsai discloses a first strap portion being longer than a second strap portion, figure 1; additionally, can consider any portion of the strap ends the first and second portions and may designate different lengths, lengths may also be adjusted, as taught by Whelan, paragraph 0032), positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion (Tsai, figure 1, or adjustability as taught by Whelan, paragraphs 0023, 0032; and as discussed above).

Regarding claims 5, 6, 12, 13 and 26, Seiz, in combination with Dubrawski, Tsai, Whelan, Gabdams disclose a device essentially as claimed as discussed above having a strap portion being attached to the plush toy (figure 3A), one of the first and second strap portions has a greater length than the other of the first and second strap portions (can consider any portion of the strap ends the first and second portions and may designate different lengths, or specifically, Tsai discloses straps of different lengths, or a longer first strap portion, to allow for connection to portion 2, figure 1), positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion (as taught by Tsai, figure 1; Whelan, paragraphs 0023, 0032; and as discussed above), but does not explicitly disclose the one of the first and second strap portions includes first and second retaining tabs extending from its opposing side edges and provided adjacent a free end of the one of the first and second strap portions, the first and second retaining tabs are adapted to be inserted into a plush toy and to be retained within the toy when the pacifier attachment device is securely coupled with the toy.
McClintock et al. teaches device for attaching a pacifier to a toy (paragraph 0006), the device including a strap 38 and coupling member 16 made of flexible, elastic materials (paragraph 0081), first and second retaining tabs extending from opposing side edges and provided adjacent a free end of the strap portions, the retaining tabs being adapted to be inserted into a toy and be retained within the toy when the pacifier device is securely coupled, the first and second retaining tables forming a T-shape for securely coupling the pacifier with the toy (figures 23-26, with wings 156 within toy head 126, paragraph 0092).  McClintock et al. further discloses more than two wings may be provided if desired for attachment (paragraph 0090), but fails to explicitly disclose each tab individually having a T-shape or a transverse protrusion.  Additionally, the present specification discloses the tabs each having a T-shape or transverse protrusion, but additionally that the shape of the first and second tab members may be any other suitable shape that allows for the first tab and second tab to secure the strap to the toy (paragraph 0041).  Therefore, it would have been an obvious matter of design choice to modify the Siez, to have tabs each having a T-shape or protrusion, since applicant has not disclosed that having each tab being a T-shape or protrusion solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality that each of the tabs must form a T-shape or transverse protrusion, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz, in combination, with retaining tabs having a T-shape or transverse protrusion, as taught by McClintock et al. and an obvious matter of design choice, to provide the tabs or shape necessary to secure the strap and pacifier with the plush toy. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 in view of Tsai US 2015/0074949 in view of Whelan US 2014/0005722, in view of McClintock et al. US 2014/0220852 in view of Gadams 2016/0157591, as discussed above, and further in view of Parsons US4972980.
Regarding claim 10, Seiz discloses the plush toy having a three-dimensional animal shape including at least a body and a head extending from the body in a longitudinal direction (figure 2), and the pacifier attachment device is securely and directly coupled to the plush toy, but does not disclose being directly to the head of the plush toy and extends from the head of the plush toy substantially in the longitudinal direction.
Parsons teaches a pacifier attachment device comprising a strap 15 and a toy 2 having a head and a body (figure 1), the pacifier attachment device being directly and securely coupled to a head of a plush toy and extends from the head of the plush toy substantially in the longitudinal direction (figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz , in combination with Dubrawski, Tsai, Whelan and Gadams to have the pacifier attachment device being directly and securely coupled to the plush toy head, as taught by Parsons, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771           

/DIANE D YABUT/               Primary Examiner, Art Unit 3771